FILED
                           NOT FOR PUBLICATION                              DEC 10 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN VANGINDEREN,

             Plaintiff - Appellant,
                                                 No. 08-56020
  v.
                                                 D.C. No. 3:07-cv-02045-BTM-
CORNELL UNIVERSITY,                              JMA

             Defendant - Appellee.




KEVIN VANGINDEREN,

             Plaintiff - Appellant,              No. 09-55053

  v.                                             D.C. No. 3:08-cv-00736-BTM-
                                                 JMA
CORNELL UNIVERSITY; BERT
DEIXLER,                                         MEMORANDUM *

             Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9 TH C IR. R. 36-3.
                     Argued and Submitted November 6, 2009
                              Pasadena, California

Before: BRIGHT, ** BYBEE, and M. SMITH, Circuit Judges.

      In this appeal, Kevin Vanginderen claims errors of law, fact, and in the

admission of evidence. We have carefully examined these claims of error and

determine that the rulings of the district court did not prejudice Vanginderen.

      Accordingly, we AFFIRM. No costs are allowed on appeal.




      **
             The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                                         -2-